Title: To James Madison from Carlos Martínez de Yrujo, 16 January 1806 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


                    § From Carlos Martínez de Yrujo. 16 January 1806, Washington. Has just received JM’s letter of yesterday in which JM was pleased to tell him that the president of the United States, having solicited Yrujo’s retirement in Madrid, in the month of April last, can only learn with surprise of his coming to the city where the government resides, and that he sees this step as improper, with the addition that Yrujo’s stay here will be unsatisfactory to him. As he has not come to form plots, excite conspiracies, or to promote any attempt against the government of the United States, and as until now he has not committed, directly or indirectly, acts of this tendency, which are the only ones that could justify the contents and object of JM’s letter to which he responds, it follows that his arrival is an innocent, legal act and that it leaves him in possession of all his rights, and privileges as a public man, and as a private one. Making use of them, he proposes to stay in the four square miles of the city in which the government resides, all the time that suits the interests of the

King his Master, and his personal convenience: being obliged to add [that] he shall not lose sight of these two circumstances as to the time and season in which they comply with mutual desires for his departure from the United States.
                    With regard to the objections that this Government, in its wisdom, calls fair in its demand on his nation, he will take the liberty to observe that although the government no doubt might have had reasons to request it, it has forgotten until now to communicate them to his, since the official letter from Mr. Monroe to Mr. Cevallos contained only vague and indeterminate general assertions, without proofs. It is true that Monroe says Yrujo had intended to bribe a citizen of the United States; but it also is true that since this assertion on the part of this government is based on reference to a testimony destitute of all truth, he can allow himself, without offending decorum, nor failing in the respect he owes to this administration, to call it false and calumnious. Putting aside that, in the letter that he had the honor of writing to JM on this subject at the beginning of September 1804, he proved the iniquity and falsehood of Major Jackson’s testimony, whose motives in such a proceeding could not be equivocal; the truth of the transaction to which it alluded depended on the credit that a man ought to merit whose occupation is to publish falsehoods daily, and that owed to another person of high character, whose veracity had never yet been compromised as a public nor as a private man. In reality, if the editor of the Commercial Register can be considered at any time as the organ of truth, what are the American people to think of their first magistrate, of the heads of the departments, and of the acts of this administration? Surely a calumniator by profession, well-known as such, neither deserves nor ought ever to attain the credit that it claims to give to him. It is not Yrujo’s thought to change by this explanation the disposition of this government as to his person; his object is solely to comply with the obligation that his situation imposes on him of repelling anew an imputation as improbable as calumnious against his public and private character.
                    He will, then, give an account to his government of JM’s letter of yesterday; he will inform them also of his answer, and when, by the orders of the king his master, he shall have to return to Spain, he will leave the United States with sentiments of affection towards a virtuous people in whose bosom he has lived ten years, with the internal conviction of not having committed any actual offense against this government, and above all, with the consoling satisfaction of having employed all his zeal and limited talents in the defense of the interests of the best of kings.
                